The defendant’s petition for certification for appeal from the Appellate Court, 54 Conn. App. 632 (AC 17774), is granted, limited to the following issue:
“Did the Appellate Court properly affirm the trial court’s judgment to the extent that the judgment was based on a finding that the defendant had breached an implied covenant of good faith and fair dealing?”
SULLIVAN, J., did not participate in the consideration or decision of this petition.
Daniel Shepro and Nathalie Feola-Guerrieri, in opposition.
Decided October 21, 1999